
	
		II
		112th CONGRESS
		1st Session
		S. 238
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to require that fishery impact statements be updated each year
		  and for other purposes.
	
	
		1.Short
			 titlesThis Act may be cited
			 as the Fishing Impact Statement
			 Honesty Act of 2011 or as the FISH Act of 2011.
		2.Fishery impact
			 statementsSection 303 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853) is
			 amended by adding at the end the following:
			
				(d)Fishery impact
				statement
					(1)Annual
				updatesEach fishery impact statement prepared pursuant to
				subsection (a)(9) shall be updated and republished—
						(A)in the case of a
				fishery management plan or amendment submitted to the Secretary under section
				304(a) after the date of the enactment of the Fishing Impact Statement Honesty Act of
				2011—
							(i)6
				months after the date the plan or amendment takes effect;
							(ii)1 year after
				such date; and
							(iii)once each year
				thereafter; and
							(B)in the case of a
				fishery management plan or plan amendment submitted to the Secretary under
				section 304(a) prior to such date, once each year.
						(2)Preparation of
				statementEach fishery impact statement prepared pursuant to
				paragraph (1) shall be prepared by an objective person who is—
						(A)not an officer,
				employee, or entity of the United States Government; and
						(B)selected by the
				Comptroller General of the United States.
						(3)DeterminationsEach
				fishery impact statement prepared pursuant to paragraph (1) or subsection
				(a)(9) shall determine if the fishery management plan or amendment is
				consistent with section 301(a)(8), including if the conservation and management
				measures in the plan or amendment provide for the sustained participation of
				fishing communities and, to the extent practicable, minimize adverse economic
				impacts on such communities.
					(4)Mitigation
				PlanNot later than 60 days after the date on which a statement
				is published pursuant to paragraph 1, the Secretary shall prepare, publish, and
				begin implementation of a comprehensive mitigation plan to—
						(A)address any
				negative economic or social impacts identified in a fishery impact statement
				prepared pursuant to paragraph (1); and
						(B)correct any
				inconsistencies determined pursuant to paragraph
				(3).
						.
		
